Title: To James Madison from Alexander James Dallas, 1 July 1816
From: Dallas, Alexander James
To: Madison, James



Dear Sir.
1 July 1816

I send, for your consideration, Govr. Plumer’s recommendation of his Son, to succeed Mr. Gardner, whose resignation of the Loan oOffice in New-Hampshire, was forwarded a few days ago.
Mr. Smith, the Marshal of New-York, is dead, and you will, I presume, be harrassed with applications for the Office.  I am, Dr. Sir, most respectfully & faithfully, Yr. obed Serv.

A.J. Dallas

